Case 20-31384-hdh11 Doc 28-1 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 1 of 9




                           EXHIBIT 1
Case 20-31384-hdh11 Doc 28-1 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 2 of 9
Case 20-31384-hdh11 Doc 28-1 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 3 of 9
Case 20-31384-hdh11 Doc 28-1 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 4 of 9
Case 20-31384-hdh11 Doc 28-1 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 5 of 9
Case 20-31384-hdh11 Doc 28-1 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 6 of 9
Case 20-31384-hdh11 Doc 28-1 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 7 of 9
Case 20-31384-hdh11 Doc 28-1 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 8 of 9
Case 20-31384-hdh11 Doc 28-1 Filed 06/25/20   Entered 06/25/20 16:27:03   Page 9 of 9
